Citation Nr: 0616701	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  94-44 615	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
hypertension prior to August 10, 2001.  

2.  Entitlement to an evaluation in excess of 40 percent for 
hypertension from August 10, 2001.  

3.  Entitlement to an evaluation in excess of 20 percent for 
status post resection medial synovial plica with 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


The veteran had active service from February 1988 to December 
1990.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1992 decision by 
the RO which, in part, granted service connection for 
hypertension, and an April 1994 decision that denied an 
increased rating for the veteran's left knee disability.  A 
personal hearing at the RO was held in December 1994.  

The issue of an increased rating for status post resection 
medial synovial plica with chondromalacia of the left knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

In a statement received in April 2006, the veteran requested 
a temporary total rating under the provisions of 38 C.F.R. 
§§ 4.49, 4.30 for left knee surgery.  This matter is referred 
to the RO for appropriate action.  




FINDING OF FACT

On May 16, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal of his claim for an 
increased rating for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim for an increased rating for hypertension prior to and 
from August 10, 2001, by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn his appeal of the claim for an increased rating 
for hypertension and, hence, there remain no allegations of 
errors of fact or law for appellate consideration as to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of the claim for an increased rating for 
hypertension prior to and from August 10, 2001, and this 
issue is dismissed.  


ORDER

The appeal of the claim for increased ratings for 
hypertension prior to and from August 10, 2001, is dismissed.  

REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the appeal for an increased rating for the 
veteran's left knee disability.  

In a letter received in May 2006, the veteran reported that 
he had surgery on his left knee at VAMC Oklahoma recently and 
requested that VA obtain all of his records from that 
facility for consideration of temporary total rating under 
the provisions of 38 C.F.R. §§ 4.29 and 4.30.  The veteran 
did not specify the date or nature of his surgery.  However, 
given his assertion of "recent" surgery on the left knee, 
the question arises as to whether there has been a material 
change or worsening of his left knee symptomatology since the 
last VA examination in December 2004.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  As the current status of the veteran's left knee 
disability can not be ascertained from the evidence of 
record, additional development is necessary.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for any left knee problems 
since December 2004.  Of particular 
interest are all records from VAMC 
Okalahoma for the veteran's "recent" 
the left knee surgery.  Thereafter, the 
RO should obtain all available records 
and associate them with the claims file.  
If records cannot be obtained, this 
should be noted in the claims folder, and 
the veteran should be notified and so 
advised.  

2.  An up-to-date employment statement 
should be completed by the veteran and 
returned to the VA.  Specifically, VA 
needs verification of time lost from work 
due to his left knee disability and the 
effect that it has on his ability to 
carry out his employment duties as a 
dispatcher.  If special concessions were 
made by his employer because of the left 
knee disability alone, this information 
is also needed.  If VA is unable to 
obtain this information, the veteran 
should be so notified and given an 
opportunity to do so.  In addition, the 
veteran should be advised that he may 
submit any other evidence in his 
possession or which he is able to obtain 
documenting marked interference with 
employment attributable to his left knee 
disability, including any periods of 
hospitalization since 2002.  

3.  If the veteran had surgery on the 
left knee subsequent to 2002, he should 
be afforded a VA orthopedic examination 
to determine the extent and current 
severity of his left knee disability.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies are to be 
performed including x-ray studies.  The 
clinical findings and reasons upon which 
any opinion is based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

I.  The physician should note any 
limitation of motion in the left 
knee, and indicate what is 
considered normal range of motion.  
Also, tests for stability in the 
knee should be accomplished, and any 
instability should be classified as 
mild, moderate, or severe.  

II.  The examiner should determine 
whether the knee exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of range of motion or 
favorable, intermediate or 
unfavorable ankylosis.  

III.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

The examiner is advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's left knee disability in 
accordance with the specified criteria.  
If the examiner finds that it is not 
feasible to answer any question, he 
should so indicated and include an 
explanation.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination and a copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the left knee 
disability have been provided by the 
examiner and whether he or she has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2005).  

6.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


